               Case 1:20-cv-11530-FDS Document 10 Filed 09/21/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

THOMAS TURNER, an individual, on behalf
of himself and others similarly situated,

                             Plaintiff,

v.

LIBERTY MUTUAL RETIREMENT
BENEFIT PLAN; LIBERTY MUTUAL
MEDICAL PLAN; LIBERTY MUTUAL                            Civil Action No. 1:20-cv-11530-FDS
RETIREMENT BENEFIT PLAN
RETIREMENT BOARD; LIBERTY
MUTUAL GROUP INC., a Massachusetts
company; LIBERTY MUTUAL INSURANCE
COMPANY, a Massachusetts company; and,
DOES 1–50, Inclusive,

                             Defendants.


                    ASSENTED-TO MOTION FOR EXTENSION OF TIME
                            TO RESPOND TO COMPLAINT

          Pursuant to Federal Rule of Civil Procedure 6(b)(1), Defendants Liberty Mutual

Retirement Benefit Plan, Liberty Mutual Medical Plan, Liberty Mutual Retirement Benefit Plan

Retirement Board, Liberty Mutual Group Inc., and Liberty Mutual Insurance Company

(collectively, “Liberty Mutual”) move to extend the deadline for their answer or other response

to the Complaint (ECF No. 1) to and including November 9, 2020. In support, Liberty Mutual

states:

          1.       Plaintiff Thomas Turner filed this putative class action on August 14, 2020,

challenging Liberty Mutual’s calculation of certain retirement benefits under the Employee

Retirement Income Security Act, 29 U.S.C. §§ 1001 et seq., and also alleging violations of 29

C.F.R. 2560.5031(h)(2)(i), 29 C.F.R. 2520.102-3(l), and 29 C.F.R. 2520.102-2(a).

          2.       Liberty Mutual was served with the Complaint on September 10, 2020.


                                                  1
             Case 1:20-cv-11530-FDS Document 10 Filed 09/21/20 Page 2 of 3




        3.        McDermott Will & Emery LLP was recently retained to represent Liberty Mutual

in this matter.

        4.        Liberty Mutual respectfully requests additional time to review the allegations set

forth in the Complaint and to prepare its answer or other response.

        5.        Plaintiff has assented to an extension such that the deadline for Liberty Mutual’s

answer or other response will be to and including November 9, 2020.

        6.        Liberty Mutual respectfully requests that the Court exercise its “broad discretion

to allow motions to extend deadlines,” Gouin v. Nolan Assocs., LLC, 2017 WL 3238225, at *2

(D. Mass. July 28, 2017), and grant the relief requested herein.


                                               Respectfully Submitted,

                                               LIBERTY MUTUAL RETIREMENT BENEFIT
                                               PLAN, ET AL.

                                               By its attorneys,

                                               /s/ Shamis N. Beckley
                                               Shamis N. Beckley (BBO # 697425)
                                               MCDERMOTT WILL & EMERY LLP
                                               200 Clarendon Street, Floor 58
                                               Boston, Massachusetts 02116-5021
                                               Telephone: 617.535.4000
                                               Fax: 617.535.3800
                                               sbeckley@mwe.com



Date: September 21, 2020




                                                  2
          Case 1:20-cv-11530-FDS Document 10 Filed 09/21/20 Page 3 of 3




                             LOCAL RULE 7.1 CERTIFICATION

       Pursuant to Local Rule 7.1, I hereby certify that counsel for Liberty Mutual contacted
counsel for Plaintiff in an attempt in good faith to resolve or narrow the issues presented by this
motion. Plaintiff’s counsel assented to the relief requested herein.


       Dated: September 21, 2020                      /s/ Shamis N. Beckley
                                                      Shamis N. Beckley (BBO # 697425)



                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to the registered participants in this matter as identified on the Notice of Electronic
Filing.

       Date: September 21, 2020                       /s/ Shamis N. Beckley
                                                      Shamis N. Beckley (BBO # 697425)




                                                  3
